DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 5 are pending. Claims 6 – 20 are withdrawn from consideration as Non-Elected Group/Species.
Election/Restrictions
Applicant's election with traverse of claims in the reply filed on August 12, 2021 is acknowledged.  The traversal is on the grounds that a search of Group I would be equally effective to the claims of Group 2 and further for species election.  This is not found persuasive because Group I and Group II are distinct groups and one would not find the method of forming a brush using a 3-D printing process in the classified area of Group I. Further, the species are distinct from one another in that on is an apparatus and the other is a structure embodies in a machine readable medium and further the search would not overlap.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 – 5 are rejected under 35 U.S.C. 102 as being anticipated by Benson (U.S. Patent Publication No. 2011/0277789 A1).
Regarding Independent Claim 1, Benson teaches a brush (Fig. 8A), comprising: a body (rotatable substrate, 820a) comprising a first polymer material (856a; Paragraph [0071]) comprising a plurality of body holes (channels 850a), the plurality of body holes (850a) having a first body region (Annotated Fig. 8A), wherein a first body porosity of the first body region is greater than about 70% (Paragraphs [0119] and [0120]); and a channel (core, 872a) disposed in the body (820), the channel (872a) fluidly coupled to the plurality of body holes (Paragraph [0071]).  

    PNG
    media_image1.png
    466
    654
    media_image1.png
    Greyscale

Regarding Claim 4, Benson teaches the brush (Fig. 8A), further comprising a plurality of brushing elements (Annotated Fig. 8A) disposed on the body (820a), the brushing elements comprising a second polymer material (Paragraph [0071]).  
Regarding Claim 5, Benson teaches the brush (Fig. 8A) wherein the brushing elements (Annotated Fig. 8A) comprise a plurality of element holes (850) having a first element region (at location of holes, 850), wherein a first element porosity of the first element region is greater than about 70% (Paragraphs [0119] and [0120]), and the channel (872a) is fluidly coupled to the plurality of element holes (850; Paragraph [0071]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S. Patent Publication No. 2011/0277789 A1).  
Regarding Claim 2, Benson teaches the brush (Fig. 8A) wherein the plurality of body holes (130, 150 and 180) has a second body region (Fig. 8A; Paragraphs [0018] and [0033]), and a second body porosity of the second body region (Paragraph [0071]).
Benson does not explicitly teach that a second body porosity is greater than the first body porosity, however, Benson does teach  the selected pore size and porosity depend upon the application and materials used to form the porous pad material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second body porosity of Benson to explicitly be greater than the first body porosity since selecting a material for a suitable use is within the skill of one ordinary in the art.
Regarding Claim 3, Benson teaches the brush (Fig. 8A) wherein the first polymer material (856a) has a third body region (within the holes, 850; Fig. 8B; Paragraph [0071]).

Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No. 6,467,120 B1 teaches a brush comprising a plurality of body holes having a first body region.  The brush further having brushing elements disposed on the body.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723